DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USpgpub 20070227279) in view of Huang et al. (USP 8490284).
	Regarding claims 1 and 10, Watanabe et al. discloses a worm assembly for a steering assembly comprising: a worm shaft (47), having a first end; a second end located opposite the first end; and a middle portion between the first end and the second end, the middle portion (seen in fig.1 and fig.4) including a first plurality of teeth to define a threaded portion of the worm shaft (seen in figures); and a worm gear (48) including a second plurality of teeth for meshing with the first plurality of teeth (seen in fig.4), each tooth of the [first] plurality of teeth defining a pair of flank segments (47b,c seen in fig. 6b or fig.7) extending from a tooth base (seen in figures) and meeting at a tip region (tip region could be interpreted as 47a and 47c), the pair of flank segments defining a non-continuously curving geometry within the tip region (as evident in fig.6b or fig. 7; the tip region has a non-continuously curving geometry).  
Watanabe et al. doesn’t explicitly show wherein the pair of flank segments meet within the tip region at a tip point.  Although it is understood that should the reliefs in the tip region be pronounced enough they would meet at a tip point (as is known in the art). For sake of clarity a teaching will be provided for this concept.
Huang et al. teaches the concept of providing a pair of tooth flank segments (fig.6, flanks of the tooth) which meet within a tip region at a tip point (fig.6, as seen in this figure the tip relief follows a curvature that allows the teeth to meet at a tip point). Huang teaches the use 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified/substitute the tip region disclosed in Watanabe et al. to include flank segments which meet at a tip point as suggested by Huang et al. in order to provide the same predictable result of providing relief to the gear teeth in the tip region. In addition, Huang teaches the use of this profile provides a smooth continuous curve whereby noiseless operation and stable and unrippled output is produced in the gear system (col.2, lines 13-19).
It is further noted that such a change from a plateau to a tip point is old and well known in the art of gearing and would amount to nothing more than a design choice based on the needs of the gear system.
Regarding claims 4 and 13, Watanabe et al. discloses wherein each tooth of the plurality of teeth further defines a first transition region between one of the pair of flank segments and the tip region, each tooth further defining a second transition region between the other of the pair of flank segments and the tip region, and each tooth further defining a pair of arc portions, each of the pair of arc portions extending from one of the transition regions (as evident in fig.7, the flank segments of the teeth transition from 47b to 47c, i.e. transition region, where 47c forms the arc portions and is curved from the transition region).
Regarding claims 5-9 and 14-18, Watanabe et al. discloses a gear tooth profile but fails in line with Applicant’s concept but fails to explicitly disclose the values of the assembly comprising wherein at least one of the arc portions is defined by a radius of curvature greater than 0.6 millimeters, the assembly of claim 4, wherein at least one of the arc portions is defined 
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, Applicant’s specification does not provide any evidence of an unpredictable result of significant criticality to the very particular values being claimed. The values simply appear to amount to nothing more than a difference of dimensions from the prior art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the gearing in Watanabe et al. to achieve Applicant’s claimed values. 
It is further important to note that changes of sizes and dimensions of the various sections of a gear is old and well known. The prior art of record provides further evidence that many variations could be made depending on the gear system utilized and/or the desired final product.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both KSR rationale and TSM has been provided. In addition, it has been established that modifying the tooth profile would in the tip region is well known and established in the art and would amount to nothing more than a design choice. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656